Opinion of the Court delivered by
Judge Crenshaw.
We have no hesitation in saying that the Circuit Court had power to enter a judgment nunc pro tunc; and that urn der the circumstances of this case, notice to the opposite party was not necessary; for if there was any mistake in em-te ring the judgment,, it was a mistake apparent from the Record, and the amendment was made at the earliest opr portunity after its occurrence, viz. at the first term after the judgment. But the judgment, as the entry stands amended, appears to include interest from the date to the maturity of the Note. This, in an instrument of this description, is in the nature of a penalty, and not recoverable, as bas béén settled at this term, (a) On this ground the jadgment must be reversed, and judgment rendered here for the principal and interest thereon, from the maturity of the Note. In this opinion the Court are unanimous.

 Dinsmore vs. Hand, p. 126.